Citation Nr: 1720749	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-40 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to July 21, 2011, and in excess of 40 percent as of July 21, 2011, for degenerative disc disease of the lumbar spine at L4-S1 with lumbosacral strain.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1980 to June 1984 and March 1985 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded the claim in June 2015.

The Veteran requested a hearing before the Board on his July 2010 VA Form 9.  However, in a subsequent communication received in March 2013, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

The Board's June 2015 remand included the issue of service connection for bilateral hearing loss.  This issue was granted in an October 2016 rating decision.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The October 2016 rating decision also increased the evaluation for the Veteran' low back disability to 40 percent effective July 21, 2011, and granted a temporary total evaluation based on the need for convalescence from August 12, 2013 to September 30, 2013.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.


FINDINGS OF FACT

1.  Prior to July 21, 2011, even when considering his complaints of pain, pain on motion, functional impairment, and flare ups, the Veteran's service-connected thoracolumbar spine disability was manifested by no less than 40 degrees of forward flexion and combined range of motion of no less than 190 degrees, with no ankylosis, incapacitating episodes, or associated neurological abnormalities.

2.  As of July 21, 2011, even when considering his complaints of pain, pain on motion, functional impairment, and flare ups, the Veteran's service-connected thoracolumbar spine disability was manifested by no less than 15 degrees of forward flexion and combined range of motion of no less than 75 degrees, with incapacitating episodes lasting less than 2 weeks in the prior 12 months, moderate bilateral sciatic nerve radiculopathy, and no other associated neurological abnormalities or ankylosis.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2011, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L4-S1 with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  As of July 21, 2011, the criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine at L4-S1 with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

I. Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter to the Veteran in January 2010. All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

The Veteran has been afforded an adequate and contemporaneous VA examination.  To the extent that the VA examinations dated in January 2010 and March 2016 do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the Veteran is not prejudiced.  As of July 21, 2011, he is in receipt of the maximum schedular evaluation based on limitation of motion.  Although he is not in receipt of the maximum schedular evaluation prior to July 21, 2011, any new examination would only be speculative as to additional range of motion measurements from that time, six years ago.  A new examination is not necessary and would not serve the Veteran.  

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2016).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran has been assigned a 20 percent evaluation under Diagnostic Code 5295 prior to July 21, 2011, and a 40 percent evaluation under Diagnostic Code 5242-5243 as of July 21, 2011, for his service-connected thoracolumbar spine disability.

Initially the Board notes that the rating criteria for spine disabilities were amended and Diagnostic Code 5295 (lumbosacral strain) was renumbered as Diagnostic Code 5237 as of September 26, 2003.  Although Diagnostic Code 5295 has not been in use since that time, the AOJ continued to rate the Veteran's low back disability under this code until July 21, 2011.  The Board will consider it under the current diagnostic code for lumbosacral strain, Diagnostic Code 5237.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Codes 5237 and 5242 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5243 is rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the highest evaluation when all disabilities are combined.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2016).

Under the Formula for Rating IVDS, a 20 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).

The Veteran was first examined for in conjunction with his current lumbar spine claim in January 2010.  At that time, he complained of back pain that he rated as 6 out of 10 with no pain, numbness, or weakness in his legs.  He reported being able to walk 15 minutes or 1 to 2 blocks before having to stop due to pain.  He indicated that he experienced flare ups caused by certain twisting or moving activities or prolonged time on his feet, but denied any periods of physician-ordered bedrest.  The examiner observed tenderness in the midline of the lower lumbar spine, normal strength, and intact light touch sensation to the bilateral lower extremities.  He recorded range of motion measurements of 40 degrees of forward flexion with pain at 40 degrees, 30 degrees of extension with no pain, 30 degrees of right and left lateral flexion with pain at 30 degrees, and 30 degrees of right and left lateral rotation with pain at 30 degrees.  There was no additional limitation of motion with 3 repetitions.  X-rays showed a loss of disc height with degenerative changes at L4-L5 and L5-S1.  The examiner diagnosed the Board with moderate degenerative disc disease of L4-L5 and severe degenerative disc disease of L5-S1.  He noted that it was possible that the Veteran's pain and function could be affected by certain or repeated activities, but was unable to opine to what degree.  

The Veteran was most recently examined for his spine disability in March 2016.  At that time, he reported that his low back symptoms were getting worse and that he experienced flare ups of shooting pain in the lumbar area that prevented him from getting out of bed.  The examiner observed evidence of pain with weight-bearing, muscle spasm, localized tenderness, and guarding resulting in abnormal gait or spinal contour, disturbances of locomotion, interference with sitting and standing, normal reflexes and sensation to light touch, and slightly diminished (4 out of 5) hip flexion strength and otherwise normal strength with no muscle atrophy.  He recorded range of motion measurements of 20 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.  After three repetitions, the Veteran's flexion was additionally limited to 15 degrees; the other ranges of motion were unchanged.  The examiner also indicated that the Veteran had moderate radiculopathy of the sciatic nerve bilaterally resulting in mild constant pain and severe intermittent pain with no paresthesias, dysesthesias, or numbness.  The Veteran did not demonstrate ankylosis or neurological abnormalities other than the bilateral lower extremity radiculopathy.  X-rays showed arthritis, but no thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and IVDS with bedrest of at least one week but less than two weeks in the prior 12 months.  The examiner was unable to determine any additional functional loss during a flare up as the Veteran was not experiencing a flare up during the examination.  He opined that the Veteran's low back disability would preclude him from participating in occupations that require prolonged walking or standing.

The medical and lay evidence includes multiple VA treatment records noting the Veteran's complaints, and the Veteran's own statements, as well as statements from his co-workers.  This evidence is consistent with the VA examinations of record.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent prior to July 21, 2011, or in excess of 40 percent as of July 21, 2011, for his service-connected thoracolumbar spine disability.  

Prior to July 21, 2011, even considering the point at which the Veteran experienced pain on forward flexion, his forward flexion has never been 30 degrees or less, nor has the Veteran contended experiencing such limitation even during a flare up.  There was no evidence of favorable or unfavorable ankylosis of any segment of the spine or any incapacitating episodes.  A rating in excess of 20 percent cannot be granted for this period under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes.

Since July 21, 2011, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or incapacitating episodes having a total duration of at least 6 weeks.  A rating in excess or 40 percent cannot be granted for this period under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS based on Incapacitating Episodes.

The Board has considered the possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the United States Court of Appeals for Veterans Claims has clarified that the mere presence of pain does not, by itself, constitute functional loss.  The pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 37-43.  In this case, higher ratings are not warranted for his thoracolumbar spine disability based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiners when they noted the point where the Veteran was initially limited by pain and additionally limited after repetitive use.  Moreover, the Board has considered the Veteran's reports of additional pain during a flare up in evaluating his disability.  However, there is no evidence or suggestion from the Veteran that this additional pain resulted in additional functional limitation to warrant a higher rating for either time period.  The criteria for a 40 percent rating prior to July 21, 2011 or a 50 percent rating since July 21, 2011 have not nearly been approximated.  In summary, when the ranges of motion in the spine are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant ratings higher than those already assigned. 

There is likewise no basis for the assignment of separate compensable ratings for neurological dysfunction, other than as already granted for radiculopathy of the bilateral lower extremities.  The Veteran was assigned separate 20 percent evaluations for radiculopathy of the right lower extremity and of the left lower extremity, each effective July 21, 2011, in the October 2016 rating decision.  He has not disagreed with the evaluation or effective dates assigned for this, nor is there any evidence to support a finding of compensable radiculopathy in excess of that already granted.  There is also no evidence of other neurological abnormalities associated with the Veteran's spine disorder.

There is also no indication in the medical evidence that the Veteran's service-connected thoracolumbar spine disability warranted other than the currently assigned 20 percent and 40 percent disability rating at any point during the appeals period.  The assignment of additional staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent prior to July 21, 2011, and in excess of 40 percent as of July 21, 2011, for the thoracolumbar spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Thr Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to a disability rating in excess of 20 percent prior to July 21, 2011, for degenerative disc disease of the lumbar spine at L4-S1 with lumbosacral strain is denied.

Entitlement to a disability rating in excess of 40 percent as of July 21, 2011, for degenerative disc disease of the lumbar spine at L4-S1 with lumbosacral strain is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


